NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  21-JUN-2022
                                                  08:14 AM
                                                  Dkt. 82 OCOR

                           NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


            WILLIAM H. GILLIAM, Plaintiff-Appellant, v.
               DAN ELLIOTT, a/k/a DANIEL J. ELLIOTT,
                         Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                       (CIVIL NO. 19-1-00045)


                       ORDER OF CORRECTION
                (By: Nakasone, J., for the court1)
          IT IS HEREBY ORDERED that the Summary Disposition Order
entered on June 17, 2022 (docket no. 80) in the above case is
hereby corrected as follows:
          1.   On page 1, in the caption of the case name,
correct and add "DAN ELLIOTT, a/k/a" so that as corrected, the
line should read: "DAN ELLIOTT, a/k/a DANIEL J. ELLIOTT,"
          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
          DATED: Honolulu, Hawai#i, June 21, 2022.
                                    FOR THE COURT:

                                          /s/ Karen T. Nakasone
                                          Associate Judge




     1
           Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.